UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 00-6389



HUMBERT CARRERAS,

                                            Petitioner - Appellant,

          and

JOSE   ENRIQUE  CHALUISAN-PAGAN;   RAFAEL  J.
DOMINGUEZ; CANDELARIO QUINTANA-MARTINEZ; JOSE
ALBERTO ACEVEDO-GUZMAN,

                                                        Petitioners,
          versus


FEDERAL BUREAU OF PRISONS; JOHN DOE, John/Jane
Doe, Warden of Each Federal Prison Facility,

                                           Respondents - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. W. Earl Britt, Senior Dis-
trict Judge. (CA-99-637-5-BR)


Submitted:   February 16, 2001              Decided:   March 8, 2001


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Humbert Carreras, Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

        Humbert Carreras appeals the district court’s order construing

a 28 U.S.C. § 2241 (1994) petition filed by Carreras and four other

petitioners as a joint 28 U.S.C.A. § 2255 (West Supp. 2000) motion

and transferring the petition to the United States District Court

for the District of Puerto Rico.

        This court may exercise jurisdiction only over final orders,

28 U.S.C. § 1291 (1994), and certain interlocutory and collateral

orders.     28 U.S.C. § 1292 (1994); Fed. R. Civ. P. 54(b); see also

Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).         The

transfer of a post-conviction petition to another district court is

not a final order, nor is it appealable as a collateral order.

Middlebrooks v. Smith, 735 F.2d 431 (11th Cir. 1984).

     Accordingly, we dismiss the appeal as interlocutory. Further,

only Carreras signed the notice of appeal, so he is the only Appel-

lant.    Covington v. Allsbrook, 636 F.2d 63, 64 (4th Cir. 1980).    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                            DISMISSED

                                   2